Case 8:17-cv-00772-CJC-JDE Document 84 Filed 10/16/19 Page 1 of 4 Page ID #:2962



 1    EMANUEL LAW FIRM
 2    Sacha V. Emanuel (State Bar No. 218705)
       semanuel@emanuel.law
 3    1100 Glendon Avenue, 15th Floor
 4    Los Angeles, CA 90024
      Telephone: (310) 881-6814
 5    Facsimile: (310) 881-6801
 6
      Attorneys for Plaintiff/Counter-Defendant
 7    Neofonie GmbH
 8
 9                    UNITED STATES DISTRICT COURT
10                  CENTRAL DISTRICT OF CALIFORNIA
11     NEOFONIE GMBH, a German                   Case No.: (JDEx) 8:17-cv-00772
12     corporation,                              CJC

13           Plaintiff/Counter-Defendant, NEOFONIE GMBH’S
14                                         RESPONSE TO STATUS
       vs.                                 UPDATE FILED BY ARTISSIMO
15                                         DESIGNS LLC RE COURT
16     ARTISSIMO DESIGNS LLC, a            ORDERED MEDIATION
       Delaware limited liability company,
17
18            Defendant/Counter-Plaintiff.
19
20
21
22
23
24
25
26
27
28
                                             1          NEOFONIE’S RESPONSE TO
                                                                STATUS UPDATE
Case 8:17-cv-00772-CJC-JDE Document 84 Filed 10/16/19 Page 2 of 4 Page ID #:2963



 1           Plaintiff/Counter-Defendant, Neofonie GmbH (“Neofonie”), hereby
 2    submits the following response to the “Status Update” filed by
 3    Defendant/Counter-Plaintiff, Artissimo Designs LLC (“Artissimo”), (Dkt.
 4    No. 83). 1
 5           A. NEOFONIE ATTEMPTED TO COMPLY WITH THE
 6                 COURT’S ORDER TO PARTICIPATE IN A SETTLEMENT
 7                 CONFERENCE.
 8           On September 16, 2019, the Court ordered the parties to, among other
 9    things, make a good faith effort to settle the case and participate in a
10    settlement conference before the agreed upon Mediator within 30 days of the
11    Court’s order. (See Dkt. No. 77). After the order was filed, Neofonie
12    attempted to comply with the order by researching and suggesting potential
13    mediators and providing dates to Defendant’s counsel on which a settlement
14    conference could take place. (See Declaration of Sacha V. Emanuel ¶¶ 5, 7,
15    8, 9, 10, 14 and Exhibits A, B, C, D, E and F).
16           B. DEFENDANT AND/OR ITS COUNSEL FAILED TO
17                 COMPLY WITH THE COURT’S ORDER BY INSISTING
18                 THAT NEOFONIE COMPLY WITH CERTAIN IMPROPER
19                 CONDITIONS AS A PREREQUISITE TO ATTENDING A
20                 SETTLEMENT CONFERENCE.
21           Defendant’s counsel refused to agree upon a mediator or a date for a
22    settlement conference unless Neofonie, who is based in Germany, agreed to
23    fly a representative to Los Angeles to attend the settlement conference in
24    person. In support of his position, counsel cited Local Rule 16-15.5(b).
25    However, L.R. 16-15.5(b) provides in pertinent part that:
26
27
      1
        Artissimo’s 11 page status update is essentially an improper motion that
      does not comply with the Local Rules or Scheduling Order. For these
28    reasons, it should be stricken.
                                            2           NEOFONIE’S RESPONSE TO
                                                                STATUS UPDATE
Case 8:17-cv-00772-CJC-JDE Document 84 Filed 10/16/19 Page 3 of 4 Page ID #:2964



 1          “At the discretion of the settlement officer, and only with the
 2          settlement officer’s express authorization, parties residing outside the
 3          District may have a representative with final settlement authority
 4          available by telephone during the entire proceeding, in lieu of personal
 5          appearance.”
 6          Neofonie, who resides over five thousand miles outside of the Central
 7    District, is authorized to have a representative with final settlement authority
 8    attend the mediation telephonically as long as the settlement officer
 9    authorizes it. In fact, this is how the parties proceeded at the last settlement
10    conference which Neofonie attended by video conference. Neofonie had
11    three representatives in attendance for the entire settlement conference at
12    least one of whom had final settlement authority. Neofonie’s appearance by
13    video conference, in lieu of personal appearance, had nothing to do with a
14    settlement not being reached. (See Emanuel Dec. ¶6).
15          Despite the Local Rule allowing Neofonie to participate in a
16    settlement conference by telephone, Defendant’s counsel refused to
17    agree upon a mediator or attend a mediation unless a representative
18    from Neofonie appeared in person. (See Emanuel Dec. ¶11). Neofonie’s
19    counsel explained that it would be a financial hardship for Neofonie
20    to send a representative and that it was not required to do so by Local
21    Rule or Order of the Court. Counsel for Neofonie also suggested that the
22    parties agree upon a mediator and let him or her recommend how the
23    attendance should work. (See Emanuel Dec, Exhibit F).              Defendant’s
24    counsel, however, ignored the Local Rule, the Court’s Order, and the
25    suggestions of Neofonie’s counsel and continued demanding that Neofonie
26    appear at the mediation in person.          He also refused to convey any
27    settlement offers to Neofonie despite Neofonie’s request that one
28    be conveyed and the court's Order that the parties attempt to settle.
                                              3          NEOFONIE’S RESPONSE TO
                                                                 STATUS UPDATE
Case 8:17-cv-00772-CJC-JDE Document 84 Filed 10/16/19 Page 4 of 4 Page ID #:2965



 1          C. DEFENDANT’S COUNSEL FAILED TO SEND THE
 2             STATUS UPDATE TO NEOFONIE’S COUNSEL PRIOR TO
 3             FILING IT IN AN ATTEMPT TO MISLEAD THE COURT.
 4
            On October 14, 2019, counsel for Neofonie suggested to Defendant’s
 5
      counsel that any update regarding the mediation process that Defendant’s
 6
      counsel insisted upon filing be joint. Along these lines, counsel for Neofonie
 7
      requested that he be sent the status update so he could include Neofonie’s
 8
      response therein. (See Emanuel Dec. ¶15). Rather than sending counsel for
 9
      Neofonie the update, counsel for Defendant filed the update in an attempt to
10
      mislead the Court into believing that Neofonie did not comply with the
11
      Court’s Order and chose not to participate in the preparation of the update.
12
13          D. CONCLUSION
14          Neofonie attempted to comply with the Court’s Order and remains
15    willing to attend a settlement conference in accordance with the Order and
16    Local Rules. Because it is a financial hardship for Neofonie to attend a
17    settlement conference in person, Neofonie should be permitted to attend
18    the settlement conference telephonically or by video conference and will
19    request that the settlement officer allow it to attend in this manner.
20    Dated: October 16, 2019
21                                    Respectfully submitted,
22                                    EMANUEL LAW FIRM
23
24                                    By: _________________________
25                                        Sacha V. Emanuel
                                          Attorneys for Plaintiff/Counter-
26
                                          Defendant Neofonie GmbH
27
28
                                            4          NEOFONIE’S RESPONSE TO
                                                               STATUS UPDATE
